                      IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF NORTII CAROLINA
                               WESTERN DMSION
                                 No. 5:17-CV-550-D


CDI CORPORATION,                         )
                                         )
                         Plaintiff,      )
                                         )
                 v.                      )                  ORDER
                                         )
HCL AMERICA, INC.,                       )
                                         )
                         Defendant.      )


     . On October 2, 2017, CDI Corporation ("CDr' or ''plaintiff'') filed a complaint in Wake
                                                                 I




County Superior Court against HCL America, Inc. ("HCL" or "defendant''), alleging claims for
                                                                     I

breach of contract, tortious interference with contract, and violations of the Unfair and Deceptive

Trade Practices Act (''UDTPA"), N.C. Gen. Stat. § 75-1.1, et~ [D.E. 1-4]. On October 30, 2017,

HCL removed the action to this court pursuant to 28 U.S.C. § 1441 [D.E. 1]. On November 17,

2017; CDI filed an amended complaint [D.E. 14]. On December 1, 2017, HCL answered and

counterclaimed for breach of contract [D.E. 24]. On December 21, 2017, CDI answered the

counterclaim [D.E. 27]. On June 28, 2018, HCL moved for partial judgment on the pJe,ading~

concerning COi's tortious interference with contract and UDTPA claims [D.E. 40] and filed a

memorandum in support [D.E. 41 ]. On July 30, 2018, CDI ~sponded in opposition [D.E. 43]. On

August 13, 2018, HCL replied [D.E. 44]. As explained below, the court grants HCL's motion for

partial judgment on the pleadings.

                                                I.

     · CDI provides recruitment and staffing solutions for companies in multiple industries,

including industrial equipment, aerospace, chemicals, and energy. See Am. Compl. [D.E. 14] ff 1,
11.1 HCL provides information technology services to companies. See id. ,r 1. On December 1,

2014, CDiandHCL entered a three-y~arcontractunderwhich CDI would provide temporary staffing

and recruitment services to HCL. See id. ,r,r 1, 16.; SimonsAff. Ex. A [D.E. 17-1]. "Pursuant to the

[a]greement, CDI would identify and provide to HCL certain temporary solutions for staffing

projects with personnel who were experienced and skilled in certain computer functions." Am.

Compl. [D.E. 14] ,r 17.
                                                                    ;

            On November 4, 2015, the parties amended the contract See id.          ff l, 18, 21. The
amendment provided that CDI would pay HCL $1. 75 million to be a "lead vendor'' of HCL, which

''facilitate[d] HCL's efforts to consolidate resources onto CDI's payroll" to improve efficiency
                                                                                            I
                                                                                                 and

decrease costs. Id. ,r,r 18, 21; Simons Aff. [D.E. 16-1] ,r,r 9, 12. Because CDI was a lead vendor, the

contract required HCL to terminate its contracts with "Other Suppliers." See Am. Compl. [D.E. 14]

,r 22.     HCL also agreed not to engage in the practice known in the industry as "delayering." See id.

,r 23.     In other words, HCL agreed that it would not contract directly with CDI subcontractors or

independent contractors performing work for HCL before December 1, 2017. See id.             ,r,r 2, 23;
Simons Aff.[D.E. 16-1] ff 14, 20.

            To perform under the contract, CDI contracted with numerous third-party subcontractors and

independent contractors·to provide temporary staffing ~olutions to HCL. See Am. Compl. [D.E. 14]

,r   26.        These subcontracts contained post-termination restrictive covenants prohibiting the

subcontractors, independent contractors, and suppliers from working directly or indirectlywithHCL

"other than t\irough CDI." Id. ,r 27. Thus, while the contract betweenHCL and CDI prohibited HCL

from directly or indirectly contracting with CDI' s subcontractors and independent contractors before

            1
         CDI' s amended complaint contains two sets ofparagraphs listed as paragraphs 10-11. See
Am. Compl. [D.E. 14] ,r,r 10-11. The above reference is to the paragraph 11 listed second. This
order will otherwise retain the paragraph numbering of CDI's amended complaint.

                                                     2
 December 1, 2017, the subcontracts contained restrictive covenants prohibiting HCL from doing so

 after that date. See id. ,r 28.

         In March 2016, CDI learned that HCL hired a CDI subcontractor in violation ofthe contract.

 See id. ,r 30; Simons Aff. [D.E. 16-1] ,r 21. CDI raised this issue with HCL, and HCL assured CDI

 that HCL would not engage in any further delayering. See Am. Compl. [D.E. 14] ,r 30. HCL,

 however, continued to do so. See id. ,r,r 30-31, 36. Moreover, HCL demanded that CDI pay extra-

contractual rebates ''to receive the benefit of [COi's] bargain." Id. ,r 31. CDI alleges that HCL's

conduct, including the demands for extra-contractual rebates and delayering ofCDI' s subcontractors,

negatively affected CDI. See DentA:ff. [D.E. 15-1] ,r,r 7-8; Simons Aff. [D.E. 16-1] ,r,r 29--31.

         On March 14, 2017, and May 23, 2017, CDI notified HCL that COi's financial performance

triggered a contractual condition requiring HCL to repay the $1.75 million that CDI paid for lead

vendor status to CDI. See Am. Compl. [D.E. 14]            ,r 32;   [D.E. 17-2]; [D.E. 16-5]. HCL's

management allegedly acknowledged that HCL owes the $1.75 million to CDI, but HCL failed to

repay CDI. See Am. Compl. [D.E. 14] ,r,r 33. CDI also complied with an audit that HCL demanded

concerning CDI' s financial circumstances, which CDI alleges "confirmed CDI' s entitlement to the

$1. 75 million pa~ent." Id. ,r 34. CDI further alleges that HCL' s true intent in demanding the audit

,,was to force renegotiation of the contract's anti-delayering terms. See id. ,r 35. In July 2017, the

parties met, and HCL conditioned resolving the repayment issue on an amendment to the contract

that would perm.it HCL to contract with some of COi's subcontractors directly. See id. CDI alsp

claims that HCL's complaint that CDI deployed resources at a rate exceeding the ''rate card" was
                                                                   '
also pretextual. See id. ,r,r 37-38. Finally, CDI alleges that HCL failed to terminate its relationships

with a majority of CDI' s subcontractors and suppliers identified by CDI as required by the contract.

 See id. ,r 39.

                                                   3
                                                        II.

            A party may move for judgment on the pleadings at any time "[a]fter the pleadings are

    closed-but early enough not to delay trial." Fed. R. Civ. P. 12(c). A court should grant the motion

    if''the moving party has clearly established
                                     .                                                      .
                                                 that no material issue of fact remains to be resolved and

. the party is entitled to judgment as a matter oflaw." Park Univ. Enters. v. Ain. Cas. Co. of Reading.
I

    442 F.3d 1239, 1244 (10th Cir. 2006) (quotation omitted), abrogated on other grounds by Magnus,

    Inc. v. Diamond State Ins. Co., 545 F. App'x 750 (10th Cir. 2013) (unpublished); see Mayfield v.

    Nat'lAss'nfor Stock Car Auto Racing, Inc., 674F.3d369, 375 (4th Cir. 2012); Burbach Broad. Co.

    of Del. v. Elkins Radio Com., 278 F.3d 401, 405--06 (4th Cir. 2002). A court may consider the

    pleadings and any materials referenced in or attached to the pleadings, which are incorporated by

    reference. See Fed. R. Civ. P. lO(c); Fayetteville Inv'rs v. Commercial Builders, Inc., 936 F.2d

    1462, 1465 {4th Cir. 1991 ). A court also may consider ''matters of which a court may take judicial

    notice." Tellabs, Inc. v. Mak:or Issues & Rights, Ltd., 551 U.S. 308,322 (2007).

            The same standard applies under Rule 12(c) and Rule 12(b)(6). See Burbach Broad. Co., 278

    F.3d at 405--06. Thus, a court construes the facts and reasonable inferences "in the light most

    favorable to the [nonmovingparty]." Masseyv. Ojaniit, 759F.3d343, 347, 352-53 (4th Cir. 2014)

    (quotation omitted); see Clatterbuck v. City of Charlottesville, 708 F.3d 549,557 (4th Cir. 2013),

    abrogated on other grounds by Reed v. Town of Gilbert, 135 S. Ct. 2218 (2015); Burbach Broad.

    Co., 278 F.3d at 406. Nevertheless, when analyzing a motion for judgment on the pleadings, a court

    must determine whether a pleading is legally and factually ~cient. See Ashcroft v. Iqbal, 556

    U.S. 662, 677-80, 684 (2009); BellAtl. Com. v. Twombly, 550 U.S. 544, 554-70 (2007); Giarratano

    v. J~hnson, 521 F.3d 298, 302 (4th Cir. 2008). Therefore, a pleading ''must contain sufficient factual

    matter, accepted as true, to state a claim to relief that is plausible on its face." Iqbal, 556 U;S. at 678

                                                        4
(quotation omitted); see Twombly. SS0 U.S. at S70; Giarratano, S21 F.3d at 302. Moreover, a court

need not accept a pleading's legal conclusions drawn from the facts. 1 See Iqbal, S56 U.S. at 67~79;

Giarratano, S21 F.3d at 302. Similarly, a court ''need not accept as true unwarranted inferences,

unreasonable conclusions, or arguments." Giarratano, S21 F.3d at 302 (quotation omitted).

        Because subject-matter jurisdiction is based on diversity, the court applies state substantive

law and federal procedural rules. See Erie R.R. v. Tompkins, 304 U.S. 64, 78-80 (1938); Dixon v.

Edwards, 290 F.3d 699, 710 (4th Cir. 2002). The parties agree that North Carolina law applies to

all claims. Accordingly, this court must predict how the Supreme Court of North Carolina would

rule on any disputed state-law issue. See Twin City Fire Ins. Co. v. Ben Arnold-Sunbelt Beverage

Co. ofS.C., 433 F.3d 36S, 369 (4th Cit. 200S). In doing so, the court must look first to opinions of
                                                                      '
the Supreme Court ofNorth Carolina. See id. at 369; Wade v. Danek Med., Inc., 182 F.3d 281, 286

(4th Cir. 1999). If there are no governing opinions from that court, this court may consider the

opinions ofthe North Carolina Court ofAppeals, treatises, and "the practices ofother states." Twin

City Fire Ins. Co., 433 F.3d at 369 (quotation omitted). In applying state law, a federal court should

not create or expand a state's public policy. See Time Warner Entm't-Advance/Newhouse P'ship

v. Carteret-Craven Blee. Membership Corp., S06 F.3d 304, 314-1S (4th Cir. 2007); Wade, 182 F.3d

at 286; St. Paul Fire & Marine Ins. Co. v. Jacobson, 48 F.3d 778, 783 (4th Cir. 199S).

                                                   A.

        CDI alleges that HCL is liable for tortious interference with contract. See Am. Compl. [D.E.

14] ,r,r 49--S9. Under North Carolina law, a plaintiff must prove five elements to state a claim for        '

tortious interference with contract: (1) a valid contract between the plaintiff and a third-party that

gives the plaintiffa contractual right against the third-party, (2) the defendant knows ofthe contract,

(3) the defendant intentionally induces the third-party ''not to perform the contract," (4) the defendant

                                                   5
 acts withoutjustificatio~ and (5) the defendant's conduct causes actual damages to the plaintiff.

 Krawiec v. Manly, 370 N.C. 602~ 606--07, 811 S.E.2d 542, 546 (2018); Embree Const. {hp. v.

 Rafcor; Inc., 330N.C. 487,498,411 S.E.2d 916,924 (1992); United Labs., Inc. v. Kuykendall, 322

· N.C. 643, 661, 370 S.E.2d 375, 387 (1988).

        Under North Carolina's "economic loss rule," a plaintiff generally cannot recover in tort for

 purely economic loss·where a contract, a warranty, or the UCC operates to allocate risk. See N.C.

 StatePortsAuth. v. LloydA.FzyRoofingCo.,294N.C. 73, 81-82,240 S.E.2d345,350-51 (1978);

 rejected in part on other grounds by Trs. of Rowan Tech. Coll. v. J. Hyatt Hammond Assocs., Inc.,

 313 N.C. 230, 328 S.E.2d 274 (1985); Legacy Data Access, Inc. v. Cadrillion, LLC, 889 F.3d 158,

 164 (4th Cir. 2018); Kellyv. Ga.-Pac. LLC, 671 F. Supp. 2d 785, 791-92 (E.D.N.C. 2009); Beaufort

 Builders, Inc. v. White Plains Church Ministries, Inc., 246 N.C. App. 27, 33, 783 S.E.2d 35, 39

 (2016); Lord v. Customized Consulting Specialty, Inc., 182 N.C. App. 635, 639, 643 S.E.2d 28,

 30-31 (2007); Moore v. Coachmen Indus., Inc., 129 N.C. App. 389, 401-02, 499 S.E.2d 772, 780

 (1998). No tort action lies "against a party to a contract who ... fails to properly perform the terms _

 ofthe contract, even ifthat failure to perform was due to the negligent or intentional conduct of that

 party, when the injury resulting from the breach is damage to the subject matter of the contract."

 Lord, 182 N.C. App. at 639,643 S.E.2d at 30-31 (quotation omitted); see Legacy Data Access, Inc.,

 889 F.3d at 164; Beaufort Builders, Inc., 246 N.C. App. at 33, 783 S.E.2d at 39; Rountree v. Chowan

 Cty., 796 S.E.2d 827,830 (N.C. Ct. App. 2017); Kelly, 671 F. Supp. 2d at 791-92. The policy

 underlying the economic loss rule is that ''the sale of goods is accomplished by contract and the

 parties are free to include, or exclude, provisions as to the parties' respective rights and remedies."

 Moore, 129 N.C. App. at 401, 499 S.E.2d at 780; see Kelly, 671 F. Supp. 2d at 791-92; Lord, 182

 N.C. App. at 639, 643 S.E.2d at 30. The rule reflects the fundamenttl differences between the goal

                                                   6
 of awarding damages in tort law (i.e., to compensate the victim and punish the wrongdoer for the

tort) and the goal of awarding damages in contract law (i.e., to compensate the injured party for the

breach). See Strum v. Exxon Co., USA, 15 F.3d 327, 330 (4th Cir. 1994). Thus, the rule confines

parties to a contract's terms should a party seek redress concerning the contract. See Crop Prod.

 Servs., Inc. v. Ormond, No. 4:11-CV-41-D, 2012 WL 147950, at *7 (E.D.N.C. Jan. 18, 2012)

 (unpublished).

        North Carolina courts recognize limited exceptions to the economic loss rule. See, e_.g._, Ellis

v. La.-Pac. Corp., 699 F.3d 778, 783-84 (4th Cir. 2012). If a defendant owed a duty independent

of and distinguishable from a duty owed by contract, then a plaintiff can r~ver in both tort and

contract for the same course of conduct. See Strum, 15 F.3d at 330-31; Kelly, 671 F. Supp. 2d at

 791. In other words, ''where there is an identifiable tort even though the tort also constitutes, or

accompanies, a breach of contract, the tort itself may give rise to a claim." Newton v. Standard Fire

Ins. Co., 291 N.C. 105, 111, 229 S.E.2d 2~7, 301 (1976). Aggravating elements (e.g., fraud, malice,

reckless indifference, or oppression) also must accompany the allegedly tortious conduct. See

Newton. 291 N.C. at 112, 229 S.E.2d at 301; Strum, 15 F.3d at 331. To determine whether an

exception to the economic loss rule applies, courts focus on whether the plaintiff has plausibly

alleged a duty that exists independently of a duty arising from a contract. See Legacy Data Access,

Inc., 889 F.3d at 165-66; Rountree, 796 S.E.2d at 830-32; Croker v. Yadkin Inc., 130 N.C. App.

64, 69, 502 S.E.2d 404, 407 (1998).

        As for CDI' s tortious interference with contract claim, CDI argues that ''the contractual duties

. and tort duties are not coextensive, but independent and distinct." [D.E. 43] 9. Specifically, CDI

contends that the contract did not prohibitHCL from delayering its subcontractors and did not extend




                                                   7
beyond December 1, 2017. See [D.E. 43] 9--13.2 CDI also contends that, in any event, HCL owed

a general duty to not interfere with CDl's contracts under North Carolina law. See id. at 13-16. In

opposition, HCL argues that the contract controlled when and in what circumstances HCL could

engage in delayering; therefore, the economic loss rule precludes CDl's tortious interference with

contract claim. See [DE. 44] 4-5.

       The purpose ofthe economic loss rule---to encourage parties to allocate risk ofeconomic loss

amongst themselves-applies here because the parties negotiated the circumstances in which HCL

could engage in delayering. See Legacy Data Access, Inc., 889 F.3d at 164; cf. Broussard v..

Meineke Discount Muffler Shops, Inc., 155 F.3d 331, 34~6 (4th Cir. 1998). This case

fundamentally concerns whether HCL or CDI br~ached the contract, including whether HCL did so

by engaging in delayering. Cf. Am. Compl. [D.E. 14] ft 23, 28, 30, 4~6. Moreover, North

Carolina common law does not impose a general duty on business competitors like CDI and HCL

to not interfere with competitors' contracts. See Beverage Sys. of the Carolinas, LLC v. Associated

Beverage Repair, LLC, 368 N.C. 693, 700, 784 S.E.2d 457, 462 (2016); Peoples Sec. Life Ins. Co.

v. Hooks, 322 N.C. 216, 220--21, 367 S.E.2d 647, 650 (1988); Clinical Staffing. Inc. v. Worldwide

Travel Staffing Ltd., 60 F. Supp. 3d 618, 627 (E.D.N.C. 2013). As a federal court sitting in

diversity, this court declines to expand North Carolina's common lai on this issue. See Time

Warner Entm't, 506 F.3d at 314-15; Wade, 182 F.3d at 286; Jacobson, 48 F.3d at 783. Without a

duty to avoid delayering independent of the contract, the economic loss rule precludes CDl's claim

       2
          In CDl's amended complaint, CDI alleges that the contract's anti-delayering terms
extended to its subcontractors and independent contractors. See Am. Compl. [D.E. 14] ft 23, 30.
The court draws "all reasonable factual inferences" in CDl's favor, and the court must "accept all
well-pleaded allegations of [CDl's] complaint as true." Massey, 759 F.3d at 353; see Drager v.
PLNA USA. Inc., 741 F.3d'470, 474 (4th Cir. 2014); Edwards v. City of Goldsboro, 178 F.3d 231,
244 (4th Cir. 1999). Thus, the court accepts as true that the contract's terms extended to CDl's
subcontractors.

                                                8
for tortious interference with contract. See, ~. Foodbuy, LLC v. Gregocy: Packaging, Inc., No.

3:16-CV-809-FDW-DCK,2018WL4603159,at*27-29(W.D.N.C.Sept.25,2018)(unpublished);

ACS Partners, LLC v. Americon Gr,p., Inc., No. 3:09cv464-RJC-DSC, 2010 WL 883663, at *7-9

(W.D.N.C.Mar. 5,2010)(unpublished). Accordingly, thecourtgrantsHCL'smotionforjudgment ·

on the pleadings concerning CDl's tortious interference with contract claim.

                                                  B.
       CDI also alleges that HCL violated the UDTPA. See Am. Compl. [D.E. 14] ff 60-67. To

state a claim under the UDTPA, a plaintiffmust plausibly allege that "(l) [the] defendant committed

an unfair or deceptive act or practice, (2) the action in question was in or affecting commerce, and

(3) the act proximately caused injury to the plaintiff." Dalton v. Camp. 353 N.C. 647, 656, 548

S.E.2d 704, 711 (2001); Grayv. N.C. Ins. UnderwritingAss'n, 352 N.C. 61, 68,529 S.E.2d 676,681

(2000); Spartan Leasing Inc. v. Pollard, 101 N.C. App. 450, 460-61, 400 S.E.2d 476, 482 (1991).

As for the first element, whether an act or practice is unfair or deceptive is a question oflaw for the

court. See Gray, 352 N.C. at 68, 529 s.p:.2d at 681; Gandecha v. Metro. Prop. & Cas. Ins. Co., No..

5:13-CV-688-F, 2014 WL 4243797, at *4 (E.D.N.C. Aug. 26, 2014) (unpublished). A practice is

deceptive "ifithasthetendencyto deceive." Gray. 352N.C. at 68,529 S.E.2dat681; see Marshall

v. Miller, 302 N.C. 539,548,276 S.E.2d 397, 403 (1981). A practice is unfair ''when it offends

established public policy as well as when the practice is immoral, unethical, oppressive,

unscrupulous, or substantially injurious to customers." Marshall, 302 N.C. at 548,276 S.E.2d at

403.

       A ''mere breach of contract, even if intentional, is not an unfair or deceptive act'' by itself.

Bob Timberlake Collection, Inc. v. Edwards, 176 N.C. App. 33, 42, 626 S.E.2d 315, 323 (2006); see

PCS Phospate Co. v. Norfolk S. Cor,p., 559 F.3d 212,224 (4th Cir. 2009); Walker v. Fleetwood


                                                  9
                           I

Homes ofN.C., Inc., 362 N.C. 63, 72,653 S.E.2d 393,399 (2007); Gray, 352 N.C. at 75, 529 S.E.2d

at685; Branch Banking & Tr. Co. v. Thompso~ 107N.C. App. 53, 62,418 S.E.2d 694, 700 (1992).

North Carolina law "does not permit a party to transmute a breach of contract claim into a . . .

UDTPA claim ... because awarding punitive or treble damages would destroy the parties' bargain."

PCS Phosphate, 559 F.3d at 224; see Broussard, 155 F.3d at 346-47 (collecting cases); cf. Strum,

15 F.3d at 330. If substantial aggravating circumstances accompany a breach of contract, then those

circumstances can give rise to an UDTPA claim. See Bartolomeo v. S.B. Thomas, Inc., 889 F.2d

530, 535 (4th Cir. 1989); United Roasters, Inc. v. Colgate-Palmolive Co., 649 F.2d 985, 992 (4th Cir.

1981); Burrell v. Sparkk:les Reconstruction Co., 189 N.C. App. 104, 111, 657 S.E.2d 712, 717

(2008); Branch :Ranking & Tr. Co., 107 N.C. App. at 62, 418 S.E.2d at 700.

       As for COi's UDTPA claim, COi does not claim that substantial aggravating circumstances

accompanied HCL's alleged breach of contract. See Am. Compl. [D.E. 14] ,r 61. Rather, COi

alleges thatHCL' s extra-contractual conduct, such as HCL' s alleged torti.ous interference with COi' s

subcontracts, violates the UDTPA. See id.       ft 62--66. HCL responds that COi's allegation is
essentially a breach of contract claim, not an UDTPA claim. See [D.E. 41] 14-17.

       COi identifies four acts as the basis for its UDTPA claim: (1) HCL' s false assurances that

it would cease interfering in COi's subcontracts, (2) HCL's demand that COI make extra-contractual

payments to ''to receive the benefit of its bargain," (3) HCL's allegedly pretextual use. of the

contract's audit procedures and rate-card setting to compel renegotiation of the contract and to

maximize HCL's benefit from breaching the contract, and (4) HCL's use of a secret rate-card

unauthorized by the contract to evaluate vendors. See Am. Compl. [D.E. 14] ft 30-31, 36, 38; [D.E.

27] ft 18, 51; [D.E. 43] 20.

       All four ofthese acts concern. the rights and duties ofthe parties under the contract. Because

                                                  10
substantial aggravating circumstances did not accompany HCL's alleged breach of contract, these

actions do not violate the UDTPA. See, e.g., Bob Timberlake Collection, Inc., 176 N.C. App. at

41-42, 626 S.E.2d at 323. Alternatively, conduct giving rise to a tortious interference with contract

claim can give rise to an UDTPA claim. See, e.g.• Edmondson v. Am. Motorcycle Ass'n, Inc., 7 F.

App'x 136, 152-53 (4th Cir. 2001) (per curiam) (unpublished); McDonald v. Scarboro, 91 N.C.

App. 13, 21, 370 S.E.2d 680, 685 (1988). Nonetheless, because COi's tortious interference with

contract claim fails under the economic loss rule, CDl's UDTPA claim based on the same conduct

also fails.

                                                m.
        In sum, the court GRANTS defendant's motion for partial judgment on the pleadings [D.E.

40] and DISMISSES plaintiff's claims for tortious interference with', contract and unfair and
                       L
deceptive 1rade practices.

        SO ORDERED. This        i day of March 2019.


                                                          JSC.DEVERill
                                                          United States District Judge




                                                 11
